Case: 09-31125 Document: 00511290616 Page: 1 Date Filed: 11/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 10, 2010

                                       No. 09-31125                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM A. HOLIFIELD,

                                                   Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:07-CV-7702


Before JONES, Chief Judge, and REAVLEY and HAYNES, Circuit Judges.
PER CURIAM:*
       William A. Holifield appeals from the district court’s judgment affirming
the denial of his application for social security disability benefits under Titles II
& XVI of the Social Security Act. We affirm.
                                              I.
                                              A.
       On July 10, 2002, William A. Holifield filed for disability benefits under
Titles II and XVI of the Social Security Act (“SSA”). In both applications,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-31125 Document: 00511290616 Page: 2 Date Filed: 11/10/2010




                                       No. 09-31125

Holifield alleged disability since April 30, 2002, citing back and leg problems, leg
and shoulder numbness, and left leg weakness. After the claims were initially
denied, a hearing was held before an Administrative Law Judge (“ALJ”), who
denied Holifield’s application on December 18, 2003.                 After the case was
remanded by the district court based upon an unopposed motion by the Agency,
the case was reheard by a different ALJ on February 12, 2007. The ALJ denied
the application at step 4 of the disability evaluation process. The ALJ’s decision
became the final decision of the Commissioner.
       Holifield then sought review in the district court, which affirmed the
Commissioner’s decision. Holifield now appeals.
                                             B.
       On appeal, Holifield raises five issues, all of which relate to the ALJ’s
evaluation of the medical opinions of Dr. Thomas Purser, Holifield’s treating
physician. Dr. Purser completed two attorney-generated lists of questions that
tracked the statutory language of disability. He marked the forms with a series
of check-marks indicating that Holifield bore the symptoms of nerve root
compression and was not capable of a full range of sedentary work.1
       At the 2003 hearing, a medical expert, Dr. Leon Weisberg, testified that
he found no objective evidence of nerve root compression in the medical record.
Another treating physician, Dr. Brian Fong, indicated that Holifield had
negative straight-leg raising, intact strength, and intact reflexes–all of which
were contrary to the conclusions of Dr. Purser. Two MRIs similarly failed to


       1
         Sedentary work involves sitting for about six hours out of an eight hour work day and
occasionally lifting items weighing no more than 10 pounds. Ripley v. Chater, 67 F.3d 552, 557
n.25 (5th Cir. 1995). Dr. Purser indicated, among other things, that Holifield was incapable
of sitting for six hours in an eight hour day.

                                              2
    Case: 09-31125 Document: 00511290616 Page: 3 Date Filed: 11/10/2010




                                 No. 09-31125

disclose the presence of nerve root compression. Consequently, the ALJ declined
to give Dr. Purser’s opinions controlling weight, and instead found that while
Holifield did suffer from back and shoulder disorders, he was still capable of
performing past relevant work as a truck driver and thus not disabled within the
meaning of the SSA.
                                       II.
      In reviewing the Secretary’s eligibility determination, the court considers
only whether the Secretary applied the proper legal standards and whether
substantial evidence in the record supports his decision. Greenspan v. Shalala,
38 F.3d 232, 236 (5th Cir. 1994).   Substantial evidence is “more than a mere
scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401
(1971). The court may not reweigh the evidence or substitute its own judgment
for that of the Secretary. Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
                                      III.
      In order to receive disability benefits, claimant must prove he is disabled
within the meaning of the Social Security Act (“SSA”).      Selders v. Sullivan,
914 F.2d 614, 618 (5th Cir. 1990). In evaluating a claim of disability, the
Secretary conducts a five-step sequential analysis to determine whether: (1) the
claimant is presently working; (2) the claimant has a severe impairment; (3) the
impairment meets or equals an impairment listed in appendix 1 of the social
security regulations; (4) the impairment prevents the claimant from doing past
relevant work; and (5) the impairment prevents the claimant from doing any
other substantial gainful activity. Audler v. Astrue, 501 F.3d 446, 447-48 (5th
Cir. 2007). The claimant bears the burden of showing he is disabled through the


                                       3
    Case: 09-31125 Document: 00511290616 Page: 4 Date Filed: 11/10/2010




                                   No. 09-31125

first four steps of analysis; the burden shifts to the Secretary for the fifth step.
Id. at 448. If the Secretary can determine whether the claimant is disabled at
any step, the inquiry is terminated. Perez v. Barnhart, 415 F.3d 457, 461 (5th
Cir. 2005).
      Prior to determining at steps 4 and 5 whether claimant can do other work,
the Secretary must determine claimant’s residual functional capacity (“RFC”).
Id.; 20 C.F.R. § 404.1520(a). An RFC determination is essentially a conclusion
about what a claimant may still do despite his impairments. Perez, 415 F.3d at
462; 20 C.F.R. § 404.1545(a)(1). Here, the ALJ determined that Holifield’s RFC
was such that he remained able “to lift and/or carry 50 pounds occasionally and
25 pounds frequently; to sit for 6 hours in an 8-hour workday; and to stand
and/or walk for 6 hours in an 8-hour workday.” Based on this determination, the
ALJ found that Holifield could perform his past duties as a truck driver and thus
was not disabled under step 4.
                                         A.
      Holifield argues on appeal that, in arriving at this RFC determination, the
ALJ erroneously substituted his own medical opinion for that of Dr. Purser, who
indicated Holifield was incapable of a full range of sedentary work.           This
challenge is meritless.
      This court has indicated that the opinion of a treating physician who is
familiar with a claimant’s medical condition should generally be accorded
considerable weight in determining disability. Perez, 415 F.3d at 465-66. In
fact, a treating physician opinion may even be given controlling weight if it is
“well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with . . . other substantial evidence.” Newton


                                         4
     Case: 09-31125 Document: 00511290616 Page: 5 Date Filed: 11/10/2010




                                   No. 09-31125

v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (internal quotation marks omitted).
Simply identifying a treating physician as the source of a medical opinion will
not, however, automatically entitle that opinion to such weight. Rather, the ALJ
is free to assign little or no weight to the opinion of any physician for good cause.
Id. at 455-56. Good cause arises where statements are brief and conclusory, not
supported by medically acceptable clinical laboratory diagnostic techniques, or
otherwise unsupported by the evidence.          Perez, 415 F.3d at 466; Newton,
209 F.3d at 456. Consequently, treating physicians’ opinions are not only not
conclusive in these proceedings, Perez, 415 F.3d at 466, but may be rejected
when the evidence supports a contrary conclusion. Martinez v. Chater, 64 F.3d
172, 176 (5th Cir. 1995).
      In this case, the ALJ did not err in discounting the probative value of
Dr. Purser’s medical opinions, which, as noted above, were not only conclusory
and unsubstantiated, but actually contradicted by objective medical evidence in
the record. Moreover, Dr. Fong, a treating physician, made findings inconsistent
with Dr. Purser’s conclusions following a physical examination of Holifield. And
since Holifield provided no other reliable evidence proving he was limited to less
than a full range of sedentary work, the ALJ did not err by declining to give
Dr. Purser’s opinions controlling weight.
      Of course, RFC findings must be supported by substantial evidence in the
record. See Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995). In fact, the ALJ
has a duty to develop the record before determining that a claimant is not
disabled. Id.; 20 C.F.R. § 404.1545(a)(3). This duty, however, must be balanced
against the fact that claimants bear the burden of proof up through step 4 of the
evaluation process, Audler, 501 F.3d at 448.


                                          5
     Case: 09-31125 Document: 00511290616 Page: 6 Date Filed: 11/10/2010




                                       No. 09-31125

       In this case, the record is devoid of reliable medical evidence supporting
Dr. Purser’s conclusion concerning Holifield’s ability to work. In fact, the first
ALJ to hear Holifield’s case in 2003 explicitly called into doubt the reliability of
Dr. Purser’s conclusions, since they were contradicted by objective medical
evidence on record. Holifield had ample opportunity to supplement the record
with any additional evidence available but failed to do so at the second hearing
four years later. So even if we assume arguendo that the ALJ erred in not
further developing the record, Holifield cannot show prejudice, which would be
necessary for reversal. Ripley, 67 F.3d at 557. Consequently, since Holifield had
a fair opportunity to supplement Dr. Purser’s conclusions with additional
reliable evidence–but failed to do so–he failed to meet his burden of showing he
was unable to return to his past relevant work.2 The ALJ did not err in finding
Holifield capable of his past relevant work, and this conclusion was supported
by substantial evidence in the record.
                                             B.
       Holifield’s second argument on appeal–that the ALJ improperly rejected
Dr. Purser’s finding that Holifield met Listing 1.04A at step 3–is similarly
unavailing. As noted above, the ALJ acted within his discretion in declining to
give controlling weight to Dr. Purser’s opinion because it was not only
unsupported, but actually contradicted, by the objective evidence of record.




       2
         Without specifying the date, Holifield noted in his brief that Dr. Purser passed away
sometime during these proceedings. But even if Holifield could not have obtained any
additional evidence relied upon by Dr. Purser, Holifield was not prevented from seeking
reliable medical evidence elsewhere to support Dr. Purser’s conclusions.

                                              6
    Case: 09-31125 Document: 00511290616 Page: 7 Date Filed: 11/10/2010




                                   No. 09-31125

                                        C.
      Holifield next contends that the ALJ committed reversible error by not re-
contacting Dr. Purser to obtain additional information as allegedly required by
20 C.F.R. § 404.1512(e)(1). This court has stated that “if the ALJ determines
that the treating physician’s records are inconclusive or otherwise inadequate
to receive controlling weight, absent other medical opinion evidence based on
personal examination or treatment of the claimant, the ALJ must seek
clarification or additional evidence from the treating physician in accordance
with 20 C.F.R. § 404.1512(e).” Newton, 209 F.3d at 453 (emphasis added).
Because the record in this case contains medical opinion evidence from treating
physicians–namely, treatment records from Drs. Fong and Culasso–the ALJ had
no duty to recontact Dr. Purser.
                                        D.
      Holifield argues that the ALJ erred by rejecting Dr. Purser’s opinions
without performing “a detailed analysis of the treating physician’s views under
the criteria set forth in 20 C.F.R. § 404.1527(d)(2).” This court has interpreted
20 C.F.R. § 404.1527(d)(2) to mean that, “absent reliable medical evidence from
a treating or examining physician controverting the claimant’s treating specialist,
an ALJ may reject the opinion of the treating physician only if the ALJ performs
a detailed analysis of the treating physician’s views under the criteria set forth
in 20 C.F.R. § 404.1527(d)(2).” Newton, 209 F.3d at 453 (emphasis added). Since
the record is replete with reliable medical evidence controverting Dr. Purser’s
opinions, the ALJ had no obligation to perform a detailed analysis before
rejecting his opinions.




                                        7
    Case: 09-31125 Document: 00511290616 Page: 8 Date Filed: 11/10/2010




                                  No. 09-31125

                                        E.
      Finally, Holifield contends that the ALJ failed to afford Dr. Purser’s
opinion any weight and that this constitutes reversible error. This issue is easily
dismissed. Since ALJs are free “to reject the opinion of any physician when the
evidence supports a contrary conclusion,” Martinez, 64 F.3d at 176 (internal
quotation marks omitted), the ALJ did not err in stating that he would give
“little weight” to Dr. Purser’s opinions.
                                       IV.
      For these reasons, the judgment of the district court is AFFIRMED.




                                        8